Exhibit 10.35

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (hereinafter “AGREEMENT”) is made
and entered into by and between Jeffrey Schuett (hereinafter “EMPLOYEE”) and
Ominto, Inc., a Nevada corporation (hereinafter “EMPLOYER”), and inures to the
benefit of each of EMPLOYER’s current, former and future parents, subsidiaries,
related entities, employee benefit plans and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, employees and assigns.
EMPLOYEE and EMPLOYER are collectively referred to as the “PARTIES” and
individual as “PARTY.”

 

RECITALS

 

A.           EMPLOYEE has been an employee of EMPLOYER and most recently served
as Executive VP of Operations and Solutions Development (“EVP”) pursuant to an
Employment Agreement dated as of October 28, 2015 (the “Employment Agreement”)
which Employment Agreement provides for certain severance benefits to EMPLOYEE;

 

B.           EMPLOYER notified EMPLOYEE on January 25, 2016 (the “Notice Date”)
that he was being terminated without cause (as defined in the Employment
Agreement) and that to avoid undue disruption to EMPLOYER, his last day of
employment would be January 25, 2016 (the “Termination Date”);

 

C.           The PARTIES desire to confirm the severance package applicable to
the termination of EMPLOYEE’s employment relationship with EMPLOYER without
cause, and accordingly the terms of this AGREEMENT supersede and replace any
prior contractual severance obligations including any contained in the
Employment Agreement; and

 

D.           EMPLOYEE and EMPLOYER wish permanently to resolve any and all
disputes arising out of EMPLOYEE’s Employment Agreement and any other issues
arising from EMPLOYEE’S employment with EMPLOYER or the cessation of that
employment.

 

NOW, THEREFORE, for and in consideration of the execution of this AGREEMENT and
the mutual covenants contained in the following paragraphs, EMPLOYER and
EMPLOYEE agree as follows:

 

1.           Incorporation of Recitals. The Recitals and identification of the
PARTIES to, and beneficiaries of, this AGREEMENT are incorporated by reference
as though fully set forth herein.

 

2.           No Admission of Liability. The PARTIES agree that this AGREEMENT,
and performance of the acts required by it, does not constitute an admission of
liability, culpability, negligence or wrongdoing on the part of anyone, and will
not be construed for any purpose as an admission of liability, culpability,
negligence or wrongdoing by any PARTY and/or by any PARTY’s current, former or
future parents, subsidiaries, related entities, predecessors, successors,
officers, directors, shareholders, agents, employees and assigns.

 



 -1- 

 

 

3.           Severance Benefits.

 

(a)            Severance Pay. If EMPLOYEE executes this AGREEMENT and does not
revoke it (as described below), and he otherwise complies with this Agreement,
EMPLOYER will pay EMPLOYEE at his regular rate of pay ($250,000 per annum), less
applicable withholding and taxes, for a period of four (4) months beginning on
the Termination Date (“Severance Pay”), which sums will he payable to EMPLOYEE
in accordance with EMPLOYER’S normal payroll procedures beginning with the first
regularly scheduled pay period following expiration of the revocation period set
forth in Section 8 below. EMPLOYEE’s continued receipt of the Severance Pay
shall be contingent upon his compliance with all of the terms of this AGREEMENT.
To the extent EMPLOYER learns that EMPLOYEE is violating his obligations
hereunder, EMPLOYER may withhold the Severance Pay or otherwise require
reimbursement of the Severance Pay until it secures EMPLOYEE’s full and complete
compliance with these obligations.

 

(b)            COBRA Benefit. EMPLOYEE acknowledges that it is EMPLOYEE’s
responsibility to make a timely election to continue his own personal
participation in EMPLOYER’s group health insurance plan pursuant to the terms of
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). EMPLOYEE
understands and agrees that he shall be fully responsible for making the
necessary premium payments in order to continue such coverage. EMPLOYER shall
reimburse EMPLOYEE for EMPLOYEE’s individual COBRA premium payments for EMPLOYEE
only until April 1, 2016, contingent upon EMPLOYEE’s submittal of proof of
payment to EMPLOYER within three (3) days of receipt and EMPLOYEE’s compliance
with the terms of this AGREEMENT. This reimbursement shall be included in the
next regularly schedule severance payment through payroll following EMPLOYER’s
receipt of payment by the EMPLOYEE. Nothing herein shall limit the right of
EMPLOYER to change the provider and/or the terms of its health insurance plans
at any time hereafter. Notwithstanding anything to the contrary in this
Agreement, if EMPLOYER determines in its sole discretion that it cannot provide
the COBRA Benefit without potentially violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act) or incurring
an excise or penalty tax, the PARTIES agree to reform this section.

 

(c)            Neutral Reference. EMPLOYER agrees that if it is contacted by
prospective employers of EMPLOYEE, EMPLOYER will release information concerning
the dates of EMPLOYEE’s employment and the last position held, and will advise
prospective employers of EMPLOYEE that EMPLOYER’s company policy is to release
only such information.

 

(d)            As consideration for the execution of this AGREEMENT, and with
the exception of the restrictive covenants contained in the Employment Agreement
which shall remain in full force and effect as set forth in, the PARTIES
mutually acknowledge and agree that any and all other prior agreements, offer
letters or contracts between the PARTIES, are declared null and void with no
legal effect as of the date of this AGREEMENT.

 

4.            Wages and Vacation Time Paid. EMPLOYEE does not have any accrued
or unused vacation time and has been paid for all salary, wages and compensation
earned through Termination Date and he is not entitled to receive and shall not
claim from EMPLOYER, any compensation, payments or benefits except for those
payments and bericlits that are expressly set forth in this Agreement.

 



 -2- 

 

 

5.           General Release. EMPLOYEE hereby fully and forever releases,
waives, discharges and promises not to sue or otherwise institute or cause to be
instituted any legal or administrative proceedings against EMPLOYER, any of its
shareholders, insurers, predecessors, successors, parents, subsidiaries,
affiliated or related companies, or any of their respective officers, directors,
benefit plan fiduciaries, attorneys, agents, employees and former employees and
assignees thereof (collectively, the “COMPANY”), with respect to any and all
liabilities, claims, demands, contracts, debts, obligations and causes of action
of any nature, kind, and description, whether in law, equity or otherwise,
whether or not now known or ascertained, which currently do or may exist,
including without limitation any matter, cause or claim arising out of or
related to facts or events occurring prior to the execution of this AGREEMENT,
and/or arising from and relating to EMPLOYEE’s employment with EMPLOYER,
EMPLOYEE’S recruitment therefor, or the termination therefrom, including, but
not limited to, any claims for unpaid wages, severance, benefits, penalties,
breach of contract, breach of the covenant of good faith and fair dealing,
infliction of emotional distress, misrepresentation, damages, compensation,
overtime compensation, monetary relief, employment, benefits. including but not
limited to any claims for benefits under any employment contract, employee
benefit plan or any retirement plan, profit sharing, capital stock, bonuses,
merit and longevity increases, and all other benefits of all kind, earnings,
backpay, front pay, liquidated and other damages, compensatory damages, punitive
damages, damage to character, damage to reputation, emotional distress, mental
anguish, depression, injury, impairment in locating employment, financial loss,
home foreclosure, pain and suffering, being made whole, injunctive and
declaratory relief, interest, attorneys fees, and costs arising from any claims
under, inter alia, Title VII of the Civil Rights Act of 1964, as amended,
Sections 1981 and 1983 of the Civil Rights Act of 1866, the Age Discrimination
in Employment Act, the Americans With Disabilities Act, the Federal
Rehabilitation Act, the Family and Medical Leave Act, the Equal Pay Act of 1963,
the Employment Retirement Income and Security Act, the Consolidated Omnibus
Reconciliation Act, the Occupational Safety and Health Act, the Fair Credit
Reporting Act, the Washington Law Against Discrimination, the Washington Family
Leave Act, the Washington Minimum Wage Act and all amendments to such laws, and
any other federal, state or local laws and regulations relating to employment,
conditions of employment (including wage and hour laws), compensation (including
stock options), and/or employment discrimination, and torts of all kind,
including but not limited to misrepresentation, negligent or otherwise, fraud,
spoliation, defamation, libel, battery, assault, slander, intentional infliction
of emotional distress, workers’ compensation, workers’ compensation retaliation,
interference with an advantageous business relationship, negligent hiring,
negligent retention, discrimination, claims or rights under state and federal
whistle-blower legislation.

 

EMPLOYEE understands that, by releasing all of his legally waivable claims,
known or unknown, against the Company, he is releasing all of his rights to
bring any claims against any of them based on any actions, decisions or events
occurring through the date of EMPLOYEE signs this AGREEMENT including the terms
and conditions of his employment and the termination of his employment.

 



 -3- 

 

 

NOTHING IN THIS RELEASE SHALL BE CONSTRUED TO PROHIBIT EMPLOYEE FROM CONTACTING,
FILING A CHARGE OR PARTICIPATING IN ANY PROCEEDING’ OR INVESTIGATION BY THE U.S.
EQUAL EMPLOYMENT OPPORTUNI 1 1’ COMMISSION (“F.F.00"), DEPARTMENT OF LABOR
(“DOL”), NATIONAi. LABOR E LATIONh BOARD (“NLRB”), OR COMPARABLE. STATE OR LOCAL
ENTITY_ NOTWITHSTANDING THE FOREGOING, EMPLOYEE AGREES TO WAIVE ANY RIGHT TO
RECOVER MONETARY DAMAGES IN ANY CHARGE, COMPLAINT, OR LAWSUIT FILED BY HIM OR ON
HIS BEHALF.

 

6.           Acknowledgement of Consideration. The PARTIES hereto each
acknowledge and agree that the Severance Benefits (Section 3 above) and Release
(Section 5 above), and mutual covenants and promises that are set [brill in this
Agreement are being exchanged for each of the PARTIES executing this Agreement,
and that, but for the agreements made hereunder, they have no entitlement to the
consideration exchanged pursuant to this Agreement.

 

7.           Notice Concerning Release of Claims Under the Age Discrimination in
Employment Act. As part of this Agreement, EMPLOYEE expressly agrees to the
release of any rights or claims arising out of the Age Discrimination in
Employment Act (“ADEA,” 29 U.S.C. § 621, et seq.). In accordance with the Older
Workers’ Benefit Protection Act of 1990, EMPLOYEE is hereby advised of the
following with respect to his release of any claims under the ADEA: (1) EMPLOYEE
is hereby advised that he has the right to consult with an attorney before
signing this AGREEMENT, and that to the extent, if any, that EMPLOYEE has
desired. he has done so; (2) he has 21 days from the date of receipt of this
Agreement in which to review and consider this AGREEMENT and his release of any
ADEA claim, and that he may use as much of this 21 day period as he wishes prior
to signing; and (3) EMPLOYEE may revoke this AGREEMENT at any time during the 7
days following his execution of this AGREEMENT, and the AGREEMENT shall not
become effective or enforceable with respect to the claims under the ADEA until
the revocation period has expired. EMPLOYEE understands that any revocation of
this Agreement must be made in writing and delivered to EMPLOYER to the address
set forth in Section 15 below within the seven (7) day period. This AGREEMENT
will become effective as to any ADEA claim 8 days after it is signed by EMPLOYEE
and EMPLOYER, and in the event the PARTIES do not sign on the same date, then
this AGREEMENT shall become effective as to any ADEA claim 8 days after the date
it is signed by EMPLOYEE (“Effective Date”). This AGREEMENT does not constitute
a waiver of any claim under the ADEA that may arise after the date this
AGREEMENT is executed by EMPLOYEE.

 

8.           Severability of Release Provisions. EMPLOYEE agrees that if any
provision of
the release given by him under this AGREEMENT is found to be unenforceable, it
will not affect the enforceability of the remaining provisions and the courts
may enforce all remaining provisions to the extent permitted by law.

 

9.            Non-Disparagement. EMPLOYEE promises and agrees that he will not,
except
as required by law, engage in any conduct or make any statement which is in any
way critical of, disparaging to, or otherwise derogatory about EMPLOYER (and as
applicable, EMPLOYER’s management, Hoard of Directors andior employees) whether
to press, investment community, stockholders, business associates, social media
or otherwise. Nothing in this Paragraph or in any other provision of this
Agreement shall, or is intended to, limit any other rights or remedies the
PARTIES may have by virtue of this Agreement or otherwise, including, without
limitation filing an action against a PARTY for breach of this Agreement.

 



 -4- 

 

 

10.         Confidentiality of AGREEMENT. EMPLOYEE promises and agrees that,
unless compelled by legal process, he will not disclose to others and will keep
confidential both the fact of and the terms of this AGREEMENT, including the
amounts referred to in this AGREEMENT, except that he may disclose this
information to his spouse and to his attorneys, accountants and other
professional advisors to whom the disclosure is necessary to accomplish the
purposes for which EMPLOYEE has consulted such professional advisors. EMPLOYEE
expressly promises and agrees that, unless compelled by legal process, he will
not disclose to any present or former employees of EMPLOYER the fact or the
terms of this AGREEMENT. If EMPLOYEE is required to disclose this Agreement, its
terms or underlying facts pursuant to court order and/or subpoena, EMPLOYEE
shall provide written notice to EMPLOYER in accordance with the requirements set
forth in Section 15 below. EMPLOYEE acknowledges that EMPLOYER has securities
registered with the SEC and has certain reporting requirements that may require
EMPLOYER to summarize the terms of this AGREEMENT or file a copy of this
AGREEMENT with the SEC. The terrns of this provision will no longer apply to
EMPLOYEE at such time as EMPLOYER files a copy of this AGREEMENT with the SEC.

 

11.         Restrictive Covenants. The PARTIES expressly incorporate and adopt
herein the terms and obligations or the restrictive covenant and the remedies
for breach thereof contained in Sections 5-8 of the Employment Agreement, which
are incorporated herein by reference and which remedies the PARTIES agree shall
be applicable to breach of restrictive covenants in paragraphs 9, 12, 13 and 14
of the AGREEMENT.

 

12.         Confidentiality of EMPLOYER’s Confidential Information. EMPLOYEE
acknowledges that due to the position he has occupied and the responsibilities
he has had at EMPLOYER, he has received confidential information concerning
EMPLOYER’S products, procedures, customers, sales, prices, contracts, and the
like. EMPLOYEE hereby promises and agrees that, unless compelled by legal
process, he will not disclose to others and will keep confidential all
information he has received while employed by EMPLOYER concerning EMPLOYER’s
products and procedures, the identities of EMPLOYER’s customers, EMPLOYER’s
sales, EMPLOYER’s prices, the terms of any of EMPLOYER’S contracts with third
PARTIES, and the like. EMPLOYEE agrees that a violation by him of the foregoing
obligation to maintain the confidentiality of EMPLOYER’s confidential
information will constitute a material breach of this AGREEMENT. This
information includes all aspects of the EMPLOYER’s business and extends to
communication with existing and former employees, customers and business
contacts and prohibits EMPLOYEE from discussing the contents of this AGREEMENT
or any business of the EMPLOYER. In the event that EMPLOYEE is served with a
subpoena in connection with any legal matter which would require disclosure of
EMPLOYER’s Confidential Information, EMPLOYEE will provide written notice to
EMPLOYER as soon as practicable after receipt of subpoena notice to EMPLOYER in
accordance with the requirements set forth in Section 15 below.

 

13.         Return of Company Property. EMPLOYEE agrees that, as a condition to
receiving the severance benefits set forth in this AGREEMENT, he will return all
Company property in his possession, custody or control.

 



 -5- 

 

 

14.         Non-Solicitation. EMPLOYEE agrees that for a period of one (1) year
from the Separation Date, he will not directly or• indirectly induce or solicit
any person who is an employee, officer, contractor or agent of EMPLOYER to
terminate his or her employment with or engagement by EMPLOYER.

 

15.         Notices. Notice shall he addressed to the PARTIES at the address and
facsimile listed below and sent by both (a) email and (b) by a nationally
recognized overnight courier for next day morning delivery, in which case notice
shall be deemed delivered one (1) business day after the facsimile has been sent
and one (I) business day after deposit with such overnight courier. The
addresses below may be changed by written notice to the other each of the
PARTIES; provided, however, that no notice of a change of address shall be
effective until actual receipt of such notice.

 

If to EMPLOYER

 

 

 

 

 



If in EMPLOYEE:

 

Ominto, Inc.
1110-112th Avenue NE, Suite 350
Bellevue, WA 98004
Email: swong@ominto.com
Attention: Suzanne Wong, Esq.

 

Jeffrey Schuett
3707 259th Way NE
Redmond, WA 90853
Email: iSchuett40@yaboo.com

 

16.         Integrated Agreement. The PARTIES acknowledge and agree that no
promises or representations were made to them which do not appear written herein
and that this AGREEMENT contains the entire agreement of the PARTIES on the
subject matter thereof. The PARTIES further acknowledge and agree that parol
evidence shall not be required to interpret the intent of the PARTIES.

 

17.         Waiver, Amendment and Modification of AGREEMENT. The PARTIES agree
that no waiver, amendment or modification of any of the terms of this AGREEMENT
shall be effective unless in writing and signed by all PARTIES affected by the
waiver, amendment or modification. No waiver of any term, condition or default
of any term of this AGREEMENT shall be construed as a waiver of any other term,
condition or default.

 

18.          Representation by Counsel. The PARTIES acknowledge that they have
had the opportunity to be represented in negotiations for the preparation or
this AGREEMENT by counsel of their own choosing, and that they have entered into
this AGREEMENT voluntarily, without coercion, and buNod upon their own judgment
and not in reliance upon any representations or promises made by the other PARTY
or PARTIES oi any attorneys, other than those contained within this AGREEMENT.
The PARTIES further agree that if any of the facts or matters upon which they
now rely in making this AGREEMENT hereafter prove to be otherwise, this
AGREEMENT will nonetheless remain in Mil force and effect.

 



 -6- 

 

 

19.         Washington Law. The PARTIES agree that this AGREEMENT and its terms
shall be construed under Washington law. The PARTIES acknowledge that this
AGREEMENT is enforceable in the federal and/state courts of Washington. EMPLOYEE
and EMPLOYER hereby waive any pleas of jurisdiction or venue as not being
residents of King County. Washington. and hereby specifically authorize any
action brought upon the enforcement of this AGREEMENT to be commenced or filed
in King County, Washington.

 

20.         Agreement to Arbitrate Claims Arising from AGREEMENT. The PARTIES
agree that if any dispute arises concerning interpretation anti/or enforcement
of the terms of this AGREEMENT, said dispute shall be resolved by binding
arbitration conducted in King County, Washington in accordance with the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes then in effect (“AAA’s National Rules”). In the event that such a
dispute arises, counsel for both PARTIES will attempt to jointly select an
arbitrator. If unable to do so, the procedures outlined in the AAA’s National
Rules shall govern. Each PARTY shall be afforded the widest rights of discovery
as permitted by Iaw (including the right to cross-examine the opposing PARTY’S
witnesses, either through legal counsel, expert witnesses of both).

 

21.         Drafting. The PARTIES agree that this AGREEMENT shall be construed
without regard to the drafter of the same and shall be construed as though each
PARTY to this AGREEMENT participated equally in the preparation and drafting of
this AGREEMENT.

 

22.         Notice of Breach/Opportunity to Cure. Each PARTY agrees that before
filing any action or initiating arbitration for breach of this AGREEMENT such
PARTY must provide the breaching PARTY with written notice of the breach in
accordance with Section 15 above and a minimum of 30 days to cure the breach if
such breach is curable. The cure of a breach does not eliminate or reduce a
breach PARTY’ s liable for damages.

 

23.         Attorneys’ Fees. In the event any court action or arbitration is
commenced by one PARTY against the other, the prevailing PARTY is entitled to
recover its out-of-pocket and costs and reasonable attorneys’ fees.

 

24.         Counterparts. This AGREEMENT may be signed in counterparts and said
counterparts shall be treated as though signed as one document.

 

25.         Voluntary Execution of Agreement. Employee understands and agrees
that he executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third PARTY, with the full
intent of releasing all of his claims against the Company. Employee acknowledges
that:

 

(a)          he has read this Agreement;

 

(b)          he has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of his own choice or has elected
not to retain legal counsel;

 



 -7- 

 

 

(c)          he understands the terms and consequences of this Agreement and of
the releases it contains; and

 

(d)          he is fully aware of the legal and binding effect of this
Agreement.

 



    EMPLOYEE:       Dated: February 8, 2016   /s/ Jeffrey Schuett     Jeffrey
Schuett           EMPLOYER:       Dated: February 8, 2016   /s/ Mitch Hill    
By: Mitch Hill     Its: Interim CEO

 

 

-8-



 

 